PER CURIAM.
Malcolm Eugene Golson appeals the district court’s order and opinion denying his motion to compel the Government to file a motion for a reduction in his sentence due to substantial assistance. We have reviewed the record and the district court’s order and affirm for the reasons of the district court. See United States v. Golson, Nos. CR-01-47, CA-02-774 (E.D.Va. Jan. 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED